DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The references cited in the information disclosure statements (IDS) filed on 01/22/2020 and 05/20/2020 have been considered by the examiner. An initialed and dated copies of Applicant’s IDS forms 1449, are attached to the instant Office action.

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
3.1.	Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kishida et al. (US 2015/0189768) hereinafter Kishida in view of CHIEN et al. 
(US 2010/0220072) hereinafter CHIEN.

Regarding claim 1: Kishida discloses a display module, comprising: a display panel (10); a plurality of first flexible connectors (100) electronically connecting to the display panel (10); and a printed circuit board (20-1, 20-2), wherein the first flexible connectors electronically connect to the printed circuit boards respectively. Kishida discloses in [0036] “[f]urther, since the chip-on film 100 is bent while being bonded to the curved panel 10 and the printed circuit board, stress is present in the chip-on film 100.” 

CHIEN discloses in figs. 1-2 a display module, comprising: a display panel (10); a first flexible connector (20) electronically connecting to the display panel (10); a second flexible connectors (30) electronically connecting to the first flexible connector (20); and wherein the second flexible connector (30) electronically connect to an input/output port 32 for connecting with the circuit board of electronic devices [0044]. 
Although CHIEN teaches only a first flexible connector (20) and a second flexible connectors (30), but it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Kishida a plurality of second flexible connectors electronically connecting to the first flexible connectors respectively; a plurality of second flexible connectors electronically connecting to the first flexible connectors respectively, as taught by CHIEN in order to reduce the stress may affect the curved panel or destroy a circuit pattern formed on the chip-on film.

Regarding claim 2, Kishida further discloses that a plurality of driving chips (110) [0038] being disposed on the first flexible connectors (100) respectively.

Regarding claim 3, Kishida further discloses that lengths of the first flexible connectors (100) are the same, fig. 1.

Regarding claim 4, CHIEN further discloses that the first flexible connectors and the second flexible connectors are connected through hot bar [0004].

Regarding claim 8: Kishida, as modified by the teaching of CHIEN, discloses the display module having all of the claimed features as discussed above with respect to claim 1.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Kishida and CHIEN each of the second flexible connectors has a length of 100 mm to 120 mm, in order to accommodate space for components of the display module and since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding claim 9: Kishida, as modified by the teaching of CHIEN, discloses the display module having all of the claimed features as discussed above with respect to claim 1.
Although it doesn’t explicitly teach lengths of the second flexible connectors are different from each other, Kishida teaches in fig. 7 COFs (100) have lengths of the second flexible films are different from each other.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Kishida and CHIEN lengths of the second flexible connectors are different from each other, in order 

Regarding claim 10, Kishida further discloses that the display panel (10) has a display surface (26), and the display surface is curved [0034].

3.2.	 Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kishida in view of CHIEN, as applied to claim 1 above, and further in view of  Attarian et al. (US 6406328) hereinafter Attarian.

Regarding claim 5: Kishida, as modified by the teaching of CHIEN, discloses the display module having all of the claimed features as discussed above with respect to claim 1. It doesn’t explicitly teach that a plurality of adapters connecting between the first flexible connectors and the second flexible connectors respectively.
Attarian discloses in figs. 6-7 a plurality of adapters connecting between the mounting plate (55) and the connector (51).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Kishida and CHIEN a plurality of adapters connecting between the first flexible connectors and the second flexible connectors respectively, as taught by CHIEN in order to provide easy detachable connections.

Regarding claim 6: Kishida, as modified by the teaching of CHIEN and Attarian, discloses the display module having all of the claimed features as discussed above with respect to claim 5, wherein the adapters are connected to one of the first flexible connectors through hot bar ([0004], CHIEN), and the adapters are connected to one of the second flexible connectors through hot bar [0004]. It doesn’t explicitly teach the adapters respectively comprises: a first connecting side; a plurality of first metal contacts disposed on the first connecting side; a second connecting side disposed opposite to the first connecting side; and a plurality of second metal contacts disposed on the second connecting side.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Kishida and CHIEN a plurality of adapters connecting between the first flexible connectors and the second flexible connectors respectively, as taught by CHIEN in order to provide easy detachable connections.

3.3.	 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kishida in view of CHIEN and in view of Attarian, as applied to claim 5 above, and further in view of  Spinner et al. (US 9295169) hereinafter Spinner.

Regarding claim 7: Kishida, as modified by the teaching of CHIEN and Attarian, discloses the display module having all of the claimed features as discussed above with respect to claim 5, wherein the first metal contacts are connected to one of the first flexible connectors through hot bar ([0004], CHIEN). It doesn’t explicitly teach that:
1) the adapters respectively comprises: a first connecting side; a plurality of first metal contacts disposed on the first connecting side; a second connecting side disposed opposite to the first connecting side; and
 2) a coupler disposed on the second connecting side, and the coupler couples with one of the second flexible connectors.
Attarian discloses in figs. 6-7 the adapters respectively comprises: a first connecting side (52); a plurality of first metal contacts (52) disposed on the first connecting side; a second connecting side (54) disposed opposite to the first connecting side; and a plurality of second metal contacts (54) disposed on the second connecting side; and a plurality of adapters connecting between the mounting plate (55) and the connector (51).


Spinner discloses in fig. 2 a coupler (20) disposed on the second connecting side of the module (26), and the coupler (20) couples with one of the second connectors (32) of the module (26). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Kishida, CHIEN and Attarian a coupler disposed on the second connecting side, and the coupler couples with one of the second flexible connectors, as taught by Spinner in order to enables use of at least one smaller functional module in the at least one slot that has a different standard than the larger functional module, as taught by Spinner (col. 4:1-16).

Allowable Subject Matter

4.	Claim 11 is objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims. The limitations “a length of one of the second flexible connectors adjacent to the curved area is longer than a length of one of another of the second flexible connectors disposed away from the curved area“ in combination with other claimed limitations in dependent claim 11 are not disclosed or suggested by the prior art of record taken alone or in combination.

Conclusion 

5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 2016/0066410,		US 2016/0029503.

Applicants are directed to consider additional pertinent prior are included on the Noticeof References Cited (PTOL- 892) attached herewith. 


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848